Name: Commission Regulation (EEC) No 1565/91 of 10 June 1991 amending for the eleventh time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: documentation;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31991R1565Commission Regulation (EEC) No 1565/91 of 10 June 1991 amending for the eleventh time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 146 , 11/06/1991 P. 0007 - 0010 Finnish special edition: Chapter 3 Volume 37 P. 0236 Swedish special edition: Chapter 3 Volume 37 P. 0236 COMMISSION REGULATION (EEC) No 1565/91 of 10 June 1991 amending for the eleventh time Regulation (EEC) No 3800/81 determining the classification of vine varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 13 (5) thereof, Whereas the classification of vine varieties approved for cultivation in the Community is determined by Commission Regulation (EEC) No 3800/81 (3), as last amended by Regulation (EEC) No 2218/90 (4); Whereas certain wine-grape vine varieties have been examined and found to be suitable for cultivation in accordance with Commission Regulation (EEC) No 2314/72 of 30 October 1972 on certain measures for examining the suitability of certain wine varieties for cultivation (5), as amended by Regulation (EEC) No 3296/80 (6), for the whole of the territory of the United Kingdom; whereas, for that territory, those varieties should be included in the category of vine varieties provisionally authorized in accordance with Article 11 (1) (b) of Council Regulation (EEC) No 2389/89 of 24 July 1989 on certain measures for examining the suitability for certain wine varieties for cultivation (7) as amended by Regulation (EEC) No 3577/90; Whereas the suitability for cultivation of certain wine-grape vine varieties which have been listed for at least five years in the classification of varieties authorized provisionally for the whole of the territory of the United Kingdom has been found to be satisfactory; whereas those varieties should therefore be classified definitively in the category of recommended vine varieties for that territory in accordance with the second indent of Article 11 (4) of Regulation (EEC) No 2389/89; Whereas experience has shown that the requirements for the category of varieties authorized for the whole of the territory of the United Kingdom are no longer satisfied by four varieties; whereas those varieties should therefore be removed from the category of authorized varieties for that territory in accordance with Article 11 (3) of Regulation (EEC) No 2389/89; Whereas the classification of wine-grape vine varieties should now include, among the varieties authorized for certain German administrative units, certain varieties which have been listed for at least five years in the classification for an administrative unit immediately bordering thereon and which therefore satisfy the condition laid down in the first indent of Article 11 (1) (a) of Regulation (EEC) No 2389/89; Whereas the new Laender of Germany may be considered administrative units within the meaning of Article 3 of Regulation (EEC) No 2389/89, in accordance with Section 4 of Annex XII to Regulation (EEC) No 3577/90; Whereas the suitability for cultivation of certain wine group vine varieties has been recognized as satisfactory following examination of suitability for cultivation for certain German administrative units; whereas for those administrative units the wine-grape vine varieties should be classified in the category of vine varieties provisionally authorized in accordance with Article 11 (1) (b) of Regulation (EEC) No 2389/89; Whereas, in accordance with the second indent of Article 11 (1) (a) of Regulation (EEC) No 2389/89, the classification of root stock varieties for Germany should now include a variety which has been examined and found to be suitable for cultivation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 381, 31. 12. 1981, p. 1. (4) OJ No L 202, 31. 7. 1990, p. 20. (5) OJ No L 248, 1. 11. 1972, p. 53. (6) OJ No L 344, 19. 12. 1980, p. 13. (7) OJ No L 232, 9. 8. 1989, p. 1. ANNEX The Annex to Regulation (EEC) No 3800/81 is hereby amended as follows: 1. In Title I, sub-title I, point VIII (United Kingdom) is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): - 'Reichensteiner' and 'Schoenberger' are added to the category of recommended vine varieties, - 'Cascade' (*), 'Dunkelfelder' (*), 'Leon Millot' (*), 'Schereube' (*), 'Triomphe' (*) and 'Zweigeltrebe' (*) are added to and 'Kanzler B', 'Madeleine royale B', 'Mariensteiner B', 'Perle Rs', 'Reichensteiner' and 'Schoenberger' are deleted from the category of authorized vine varieties. 2. In Title I, sub-title I, point II (Federal Republic of Germany) is amended as follows (the vine varieties are to be inserted in the correct alphabetical order): 2. Regierungsbezirk Trier: 'Chardonnay B' is added to the category of authorized vine varieties. 3. Regierungsbezirk Koblenz: 'Chardonnay B' (*) is added to the category of authorized vine varieties. 4. Regierungsbezirk Rheinhessen-Pfalz: 'Chardonnay B' is added to the category of authorized vine varieties. 6. Regierungsbezirk Darmstadt: 'Dornfelder N' is added to the category of authorized vine varieties. 7. Regierungsbezirk Karlsruhe: 'Chardonnay B' is added to the category of authorized vine varieties. 8. Regierungsbezirk Freiburg: 'Chardonnay B' is added to the category of authorized vine varieties. 9. Regierungsbezirk Stuttgart: 'Chardonnay B' (*) is added to the category of authorized vine varieties. 10. Regierungsbezirk Tuebingen: 'Chardonnay B' (*) is added to the category of authorized vine varieties. 18. Land Sachsen: (a) recommended vine varieties: none; (b) authorized vine varities: Bacchus (B) (*), Weisser Burgunder B (*), Dornfelder N (*), Weisser Elbling B (*), Roter Elbling R (*), Gewuerztraminer Rs (*), Weisser Gutedel B (*), Kerner B (*), Blauer Lemberger N (*), Mueller-Thurgau B (*), Blauer Portugieser N (*), Weisser Riesling B (*), Rulaender G (*), Scheurebe B (*), Blauer Spaetburgunder N (*), Blauer Zweigelt N (*). 19. Land Sachsen-Anhalt: (a) recommended vine varieties: none; (b) authorized vine varities: Bacchus B (*), Weisser Burgunder B (*), Dornfelder N (*), Faberrebe B (*), Gewuerztraminer Rs (*), Weisser Gutedel B (*), Roter Gudedel R (*), Kerner B (*), Mario-Muskat B (*), Mueller-Thurgau B (*), Blauer Portugieser N (*), Weisser Riesling B (*), Rulaender G (*), Scheurebe B (), Gruener Silvaner B (*), Blauer Spaetburger N (*). 20. Land Thueringen: (a) recommended vine varieties: none; (b) authorized vine varities: Bacchus (B) (*), Weisser Burgunder B (*), Dornfelder N (*), Faberrebe B (*), Gewuerztraminer Rs (*), Weisser Gutedel B (*), Roter Gutedel R (*), Kerner B (*), Mario-Muskat B (*), Mueller-Thurgau B (*), Blauer Portugieser N (*), Weisser Riesling B (*), Rulaender G (*), Scheurebe B (*), Gruener Silvaner B (*), Blauer Spaetburgunder N (*). 3. In Title IV, part B, point I (Federal Republic of Germany) is amended as follows (the root stock varieties are to be inserted in the correct alphabetical order): 1. Regierungsbezirke Koeln, Trier, Koblenz und Saarland: 'Boerner' is added to the category of recommended root-stock varieties. 2. Regierungsbezirk Rheinhessen-Pfalz: 'Boerner' is added to the category of recommended root-stock varieties. 3. Regierungsbezirk Darmstadt and Regierungsbezirk Kassel, Landkreis Melsungen, Gemeinde Boeddiger: 'Boerner' is added to the category of recommended root-stock varieties. 4. Regierungsbezirke Karlsruhe, Freiburg, Stuttgart and Tuebingen: 'Boerner' is added to the category of recommended root-stock varieties. 5. Regierungsbezirke Unterfranken and Mittelfranken, and Regierungsbezirk Oberfranken, Landkreis Bamberg, Regierungsbezirk Niederbayern, Landkreis Landshut, Regierungsbezirk Oberpfalz, Landkreis Regensburg, Regierungsbezirk Schwaben, Landkreis Lindau: 'Boerner' is added to the category of recommended root-stock varieties.